COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:         In the Interest of A.L.P., a Child

Appellate case number:       01-19-00144-CV

Trial court case number:     18-DCV-252443

Trial court:                 505th District Court of Galveston County

       Appellant, C.J.M., has filed a notice of appeal of the trial court’s decree of
termination signed on January 28, 2019. Appellant has filed a motion requesting that we
extend the deadline to file the record for ninety days. An appeal in a parental-termination
case is governed by the rules of appellate procedure for accelerated appeals. TEX. R. APP.
P. 28.4.1 Under Texas Rule of Civil Procedure 35.1, the appellate record is due “within
10 days after the notice of appeal is filed.” TEX. R. APP. P. 35.1(b). And, the trial court
clerk or court reporter may request an extension of time to file a clerk’s record or a
reporter’s record. See TEX. R. APP. P. 28.4(b)(2), 35.3(c).
        A clerk’s record was filed in this Court on March 14, 2019. On March 12, 2019,
the court reporter notified the Clerk of this Court that appellant had requested preparation
of the reporter’s record and had not “paid or made arrangements to pay for the record and
is not appealing as an indigent.” The Clerk of this Court then notified appellant that we
may require him to file a brief and may consider and decide the appeal on those issues or
points that do not require a reporter’s record for a decision unless he submits to this Court
written evidence from the court reporter that he has paid or made arrangements to pay the
fee for preparing the reporter’s record, or is entitled to proceed without payment of costs.
See TEX. R. APP. P. 37.3(c); see also TEX. R. APP. P. 145 (providing for filing “Statement


1
       Because this appeal involves the termination of the parent-child relationship, this Court is
       required to bring the appeal to final disposition within 180 days of the date the notice of
       appeal was filed, so far as reasonably possible. See Tex. R. Jud. Admin. 6.2, reprinted in
       Tex. Gov’t. Code Ann., tit. 2, subtit. F app.
of Inability to Afford Payment of Court Costs.” Appellant’s deadline to respond to the
notice is Monday, March 25, 2019.
       Accordingly, we dismiss as moot appellant’s motion to extend the deadline to file
the record.

      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd_____________________________
                   Acting individually  Acting for the Court

Date: __March 21, 2019__